F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JAN 15 1999
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 LONNIE C. PENNINGTON,

          Defendant - Appellant,
                                                        No. 98-3197
 v.
                                                  (D.C. No. 98-3034-MLB)
                                                    (District of Kansas)
 UNITED STATES OF AMERICA,

          Plaintiff - Appellee.


                             ORDER AND JUDGMENT         *




Before BRORBY , EBEL and LUCERO , Circuit Judges.



      Lonnie C. Pennington appeals the denial of his motion filed under 28

U.S.C. § 2255, seeking to enforce the alleged terms of an oral plea agreement.

The district court ruled that such motion was untimely and that it should be

rejected on the merits without benefit of an evidentiary hearing. Because he is

proceeding pro se, we construe Pennington’s motion liberally. As best we can

ascertain, his motion alleges two separate breaches of his plea agreement: first,


      *
       The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
that the government violated a promise to move under U.S.S.G. § 5K1.1 for a

downward departure at sentencing; and second, that the government violated a

promise to move for a post-sentencing departure under Fed. R. Crim. P. 35(b).

We grant Pennington’s request for a certificate of appealability, and affirm.

       Pennington’s first claim is untimely. Motions under 28 U.S.C. § 2255 must

be filed within one year of the final judgment of conviction unless certain

statutory exceptions apply to toll the limitations period.   With regard to

petitioner’s § 5K1.1 claim, no such exceptions apply because Pennington had

notice of the government’s failure to follow its alleged promise at sentencing, and

therefore before the final judgment against him was filed. The second claim,

however, is timely because Pennington was not on notice of the government’s

failure to file a Rule 35(b) motion until one year after the imposition of his

sentence, which is the period within which Rule 35 motions are normally filed.

See Fed. R. Crim. P. 35(b);    see also 28 U.S.C. § 2255(4) (tolling limitations

period until “the date on which the facts supporting the claim . . . presented could

have been discovered through the exercise of due diligence”).

       The district court did not err, however in refusing to grant an evidentiary

hearing on this second claim. We conduct a two-step inquiry in reviewing the

district court’s refusal, determining first whether the petitioner’s allegations, if

true, would entitle him to relief, and then, if they would, whether the district court


                                             -2-
abused its discretion in summarily denying an evidentiary hearing.       See United

States v. Barboa , 777 F.2d 1420, 1422 (10th Cir. 1985). Even if Pennington’s

allegations are true, the plea agreement contains no promise by the government to

move for a sentence reduction under Rule 35(b). Paragraph 6 of the plea

agreement, which Pennington confirmed before the district court       , plainly supports

that claim. See I R., doc. 604, Ex. 2, at 7 (“[T]his Plea Agreement is the only

agreement between the United States and defendant, Lonnie C. Pennington,

concerning his plea of guilty . . . and . . . there are no other deals, bargains,

agreements, or understandings which modify or alter this agreement.”). “In

considering whether the plea agreement was violated, we construe the terms of

the plea agreement according to what [defendant] reasonably understood when he

entered the plea.”   United States v. Svacina , 137 F.3d 1179, 1185 (10th Cir. 1998)

(quotation omitted). The district court did not abuse its discretion in denying

Pennington an evidentiary hearing.     See United States v. Gines , 964 F.2d 972, 979

(10th Cir. 1992).

       AFFIRMED . The mandate shall issue forthwith.

                                         ENTERED FOR THE COURT



                                         Carlos F. Lucero
                                         Circuit Judge



                                           -3-